UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-5102



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROLANDO STOCKTON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(1:99-cr-00352-MJG)


Submitted:   June 29, 2007                  Decided:   July 18, 2007


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas M. Donnelly, DONNELLY & MOWERY, LLC, Baltimore, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney, Andrea L.
Smith, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rolando Stockton was resentenced on March 12, 2004, and

his amended criminal judgment was entered in the docket on April 1,

2004.    Thus, the appeal period began on April 1, 2004.          By order

dated on September 14, 2006, the district court ordered the Clerk

to file a notice of appeal for Stockton “nunc pro tunc to March 12,

2004.”   (J.A. 111).    On October 24, 2006, a notice of appeal was

filed regarding the resentencing.

             A criminal defendant has ten days to file a notice of

appeal contesting a criminal judgment.         Fed. R. App. P. 4(b)(1)(A).

A district court may grant an extension of time up to thirty days

after the expiration of the appeal period, if there is a finding of

good cause or excusable neglect.           Fed. R. App. P. 4(b)(4).      The

district court only has authority, however, to extend the time to

file a notice of appeal for a period not to exceed thirty days from

the expiration of the time otherwise prescribed by Rule 4(b).            Id.

The   time   periods   presented   in   Rule    4(b)   are   mandatory   and

jurisdictional. Browder v. Dir., Dep’t of Corrs., 434 U.S. 257, 267

(1978); United States v. Raynor, 939 F.2d 191, 197 (4th Cir. 1991).

A court may not enlarge the appeal period.              United States v.

Robinson, 361 U.S. 220, 224 (1960).        As Stockton’s notice of appeal

was filed over two years beyond the excusable neglect period

provided in Rule 4(b)(4), the appeal is untimely and therefore must

be dismissed.


                                   - 2 -
          On appeal, counsel has filed a brief under Anders v.

California, 386 U.S. 738 (1967), conceding that Stockton’s appeal

is untimely and, consequently, stating that there are no meritorious

claims on appeal, but raising the following issue: whether the

district court erred by sentencing Stockton to the then-mandatory

Sentencing Guidelines.

          Because Stockton’s appeal is untimely, however, we lack

jurisdiction to further consider his appeal, including the issue

raised by counsel and the issues raised in Stockton’s pro se

supplemental brief.      Raynor, 939 F.2d at 197.   Accordingly, we

dismiss the appeal for lack of jurisdiction.     This court requires

that counsel inform his client, in writing, of his right to petition

the Supreme Court of the United States for further review.    If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.    Counsel’s motion

must state that a copy thereof was served on the client.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           DISMISSED




                                - 3 -